DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 recites the limitation “a passivation layer on the interlayer insulation layer“, this limitation renders the claim indefinite, since where a claim directed to a device can be read to include the same element twice, it is considered indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Base claim 1 states “a passivation layer disposed on the display portion”, both recited passivation layers refer to the same element.
Regarding claim 7, claim 7 recites the limitation “a passivation layer disposed on the display portion”, this limitation renders the claim indefinite, since where a claim directed to a device can be read to include the same element twice, it is considered indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Base claim 1 states “a passivation layer disposed on the display portion”, both recited passivation layers refer to the same element.
Regarding claim 10, claim 10 recites the limitation “a passivation layer disposed on the display portion”, this limitation renders the claim indefinite, since where a claim directed to a device can be read to include the same element twice, it is considered indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Base claim 1 states “a passivation layer disposed on the display portion”, both recited passivation layers refer to the same element.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0140037) in view of Lee et al. (US 2020/0051966 A1).
Regarding claim 1, Lee ‘037 discloses a display apparatus, comprising: a first substrate (SUB1) including a plurality of pixel areas (Fig. 1) provided in a display portion, a second substrate (SUB2) coupled to the first substrate and a routing portion (EVP) disposed on an outer surface of the first substrate; wherein the first substrate (SUB1) comprises: a passivation layer (PAS1) disposed on the display portion; a barrier pattern portion (AR2) implemented in the passivation layer (PAS1) on an edge portion of the display portion, the barrier pattern portion including a barrier metal pattern (POE); and a light emitting device layer (OL) including a light emitting device (OL/CAT) disposed on the barrier pattern portion and the plurality of pixel areas (Fig. 3), and wherein the light emitting device is isolated by the barrier pattern portion (Fig. 5, π[0093]). Lee ‘037 fails to exemplify a second substrate coupled to the first substrate and a routing portion (EVP) disposed on an outer surface of the first substrate and an outer surface of the second substrate. 
Lee ‘966 discloses a display apparatus, comprising: a first substrate (101) including a plurality of pixel areas (P, Fig. 3) provided in a display portion, a second substrate (AS) coupled to the first substrate and a routing portion (CE) disposed on an outer surface of the first substrate and the outer surface of the second substrate, the second auxiliary substrate (AS) supports a driving circuit and in conjunction with the routing portion allows for a reduction in the size of the non-display area between tiled display devices. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the second auxiliary substrate and the routing portion disposed on an outer surface of the first substrate and the outer surface of the second substrate as disclosed by Lee ‘966 in the display apparatus of Lee ‘037 in order to support a driving circuit and allows for a reduction in the size of the non-display area between tiled display devices.
Regarding claim 2, Lee ‘037 discloses a display apparatus wherein the light emitting device layer further comprises a common electrode (CAT) disposed on the light emitting device, and wherein each of the light emitting device and the common electrode is isolated by the barrier pattern portion (Fig. 5, π[0093]).
Regarding claim 3, Lee ‘037 discloses a display apparatus wherein the common electrode (CAT) surrounds an isolation surface of the light emitting device isolated by the barrier pattern portion (Fig. 5).
Regarding claim 4, Lee ‘037 discloses a display apparatus wherein the barrier metal pattern comprises a material for collecting hydrogen (π[0070]).
Regarding claim 10, Lee ‘037 discloses a display apparatus wherein: the first substrate further comprises the passivation layer (PAS1) disposed on the display portion, the barrier pattern portion comprises an isolation structure (BR2) for isolating the light emitting device, and the isolation structure comprises an undercut area provided between both edge portions of the barrier metal pattern and the passivation layer (Fig. 5).
Regarding claim 11, Lee ‘037 discloses a display apparatus wherein the first substrate further comprises an encapsulation layer (PAS2/CFL) disposed on the common electrode (CAT) and the barrier pattern portion (AR2), and wherein the encapsulation layer seals the barrier pattern portion (Fig. 5).
Regarding claim 18, Lee ‘037 in view of Lee ‘966 discloses a multi display apparatus, comprising: a plurality of display modules arranged in at least one direction of a first direction and a second direction transverse to the first direction, wherein each of the plurality of display modules comprises the display apparatus.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0140037) in view of Lee et al. (US 2020/0051966 A1), and further in view Cuno et al. (WO 2019/094287 A1).
Regarding claim 20, Lee ‘037 in view of Lee ‘966 fails to exemplify each of the plurality of display modules further comprises a panel supporting member, and the panel supporting member comprises: a supporting plate connected to a rear surface of the second substrate; and a plurality of fastening members disposed on a rear surface of the supporting plate, the plurality of fastening members being magnetized by a magnet. Cuno discloses a multi-display apparatus comprising a plurality of display modules arranged in at least one direction of a first direction and a second direction transverse to the first direction, wherein each of the plurality of display modules comprises the display apparatus, wherein each of the plurality of display modules further comprises a panel supporting member, and the panel supporting member comprises: a supporting plate connected to a rear surface of the second substrate; and a plurality of fastening members disposed on a rear surface of the supporting plate, the plurality of fastening members being magnetized by a magnet in order to support and secure the plurality of display modules forming the multi-display apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the magnetic fastening members as disclosed by Cuno in the multi display apparatus of Lee ‘037 in view of Lee ‘966 in order to support and secure the plurality of display modules forming the multi-display apparatus.

Allowable Subject Matter
Claims 12-17 are allowed over the prior art of record.
Claims 5-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 5, and specifically comprising the limitation of the barrier metal pattern has a single-layer structure or a multi-layer structure including at least one material of titanium (Ti) and a molybdenum-titanium alloy (MoTi).
Regarding claim(s) 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 6, and specifically comprising the limitation of the barrier metal pattern is disposed on the interlayer insulation layer, and wherein the barrier pattern portion further comprises: an opening portion passing through the passivation layer overlapping the barrier metal pattern; and an undercut area disposed between the barrier metal pattern and the passivation layer.
Regarding claim(s) 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 7, and specifically comprising the limitation of the first substrate further comprises: a passivation layer disposed on the display portion; and a dam pattern disposed on the passivation layer along an edge of the display portion, and wherein the barrier pattern portion surrounds the dam pattern.
Regarding claim(s) 8-9, claims(s) 8-9 is/are allowable for the reasons given in claim(s) 7 because of its/their dependency status from claim(s) 7.
Regarding claim(s) 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 12, and specifically comprising the limitation of a dam pattern disposed in an outermost pixel area of the plurality of pixel areas; a barrier pattern portion disposed in the outermost pixel area to surround the dam pattern: a light emitting device layer including a common electrode and a light emitting device disposed on the plurality of pixel areas: and a second substrate coupled to the first substrate. wherein the barrier pattern portion comprises an isolation structure for isolating the light emitting device and the common electrode.
Regarding claim(s) 13-17, claims(s) 13-17 is/are allowable for the reasons given in claim(s) 12 because of its/their dependency status from claim(s) 12.
Regarding claim(s) 19, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 19, and specifically comprising the limitation of in two adjacent display modules respectively including side surfaces contacting each other among the plurality of display modules, a second interval between center portions of adjacent outermost pixel areas is equal to or less than a first interval between center portions of two adjacent pixel areas.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879